Citation Nr: 0327842	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  95-38 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for teratoembroyal cell carcinoma of the left inguinal canal 
to include whether the reduction in the rating was 
procedurally correct.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico, 
and New York, New York.  The case has been certified to the 
Board from the San Juan RO.  In October 1998, the Board 
remanded this case to the RO for further adjudication.  The 
case was returned to the Board and in a September 2000 
decision, the Board denied entitlement to restoration of a 
100 percent disability rating for teratoembryonal cell 
carcinoma of the left inguinal canal, to include the issue of 
whether the reduction in rating was procedurally correct.  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2001 Order 
based on an unopposed motion for remand, the Board decision 
was vacated and case was remanded to the Board.  

In an April 2002 decision, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
Court.  In a November 2002 Order based on a joint motion for 
remand, the Court vacated the Board's April 2002 decision and 
again remanded the case to the Board.  In June 2003, the 
Board remanded the case to the RO for further action.  The 
case is again before the Board for consideration.

In its October 1998 remand, the Board included the issue of 
whether there was clear and unmistakable error in the 
reduction of the veteran's 100 percent evaluation.  Because 
the Board finds that the May 1971 rating action that reduced 
the evaluation is not final, as discussed in the procedural 
background herein, the issue of clear and unmistakable error 
in that rating action does not arise.

In August 2000, the veteran submitted material he 
characterized as research that he had done directly to the 
Board.  This material consists of a June 2000 Veterans 
Benefits Administration Fast Letter and the enclosures that 
accompanied that Fast Letter.  A supplemental statement of 
the case has not been issued.  However, it is not necessary 
to return the claims file to the RO for issuance of a 
supplemental statement of the case since the submitted 
material is at most legal argument rather than additional 
evidence and it is not relevant to the appellant's claim.  38 
C.F.R. § 19.31(b)(1) (2003).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The RO satisfied all procedural requirements in May 1971 
when reducing, from 100 percent to 30 percent, the disability 
rating in effect for the veteran's teratoembryonal cell 
carcinoma of the left inguinal canal.

3.  As of May 1971, a one-year period had elapsed in which 
the veteran's teratoembryonal cell carcinoma of the left 
inguinal canal had not been manifested by either metastases 
or recurrence of the cancer.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability 
rating for teratoembryonal cell carcinoma of the left 
inguinal canal are not met.  38 U.S.C.A. § 1155 (formerly 
38 U.S.C.A. § 355); 38 C.F.R. §§ 3.105(e), 3.343(a), 4.1, 
4.2, 4.3, 4.7, 4.115a, Diagnostic Code 7528 (1971).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural background

The procedural status of this appeal is complex, and a 
preliminary explanation of the procedural status is in order.

In a June 1970 rating decision, the San Juan, Puerto Rico, 
RO, granted service connection for a disability characterized 
as carcinoma, left inguinal canal, teratoembryonal cell, and 
assigned a 100 percent disability rating, effective as of 
March 27, 1970, the day following the veteran's last day of 
active service.  In a May 1971 rating decision, the RO 
reduced that disability rating to 30 percent, effective as of 
August 1, 1971.  Although a notification letter is not 
associated with his claims file, a Control Document and Award 
Letter (VA Form 20-822), dated May 27, 1971, is of record.  
This document indicates that VA Form 21-6763, Reduced 
Disability Compensation, was dispatched.  The version of this 
form letter in effect in 1971 included numbered paragraphs in 
which to notify the veteran of the percent to which the 
disability rating had been reduced, and that the veteran 
might submit additional evidence tending to show that the 
reduction should not be made.  The type of evidence that 
might be helpful was listed.  The letter advised the veteran 
that any new evidence that might justify a different decision 
should be sent promptly.  The letter also advised that, if 
there were no new evidence, but the veteran felt the decision 
to be incorrect, he could initiate an appeal by filing a 
notice of disagreement within one year from the date of the 
letter.  

Thereafter, VA received a statement in support of claim from 
the veteran on June 2, 1971.  In it, the veteran indicated 
that he did not agree with VA's May 27, 1971, determination, 
that he considered himself 100 percent disabled, and that he 
desired a personal hearing.  This statement constitutes a 
timely notice of disagreement (NOD) and request for a 
hearing.  38 C.F.R. §§ 19.114, 19.118 (1971); see also 
38 C.F.R. § 19.133 (1971). 

In December 1993, the veteran requested a hearing at the 
local RO.  At that hearing, which was held in March 1994, the 
issues identified by his representative as appropriate for 
discussion included restoration of the 100 percent rating for 
left inguinal hernia cell cancer, retroactive to the date of 
reduction (August 1, 1971).  In an April 1994 rating 
decision, the New York, New York, RO characterized the issue 
on appeal as entitlement to an increased evaluation for "the 
testicular condition," and indicated that the May 1971 rating 
was confirmed and continued.  The veteran was notified of 
that decision, and of appellate rights and procedures, by 
means of a letter dated May 26, 1994.  In June 1994 he 
indicated disagreement with that decision.  

In May 1995, the San Juan RO issued a Statement of the Case 
(SOC) in which the issue was identified as entitlement to a 
disability rating in excess of 30 percent for a testicular 
condition, and in which the veteran was advised that, since 
he had been notified of the reduction from 100 percent to 30 
percent prior to August 1, 1971, the date that the reduction 
became effective, "the due process requirements were met and 
a protected 100 percent evaluation is not warranted."  On a 
VA Form 9, Appeal to Board of Veterans' Appeals, received by 
VA later in May 1995, the veteran responded to the SOC, 
indicating in part that "the issues are wrong."  In a 
statement dated in December 1995, he averred that the SOC was 
erroneous in that it did not address his claim that there 
were clear and unmistakable errors in VA rating decisions, 
and that he wanted his case "revised" on that basis.  In May 
1998, the RO issued a supplemental statement of the case 
(SSOC) that pertained to the question of entitlement to a 
rating in excess of 30 percent for a testicular condition, 
and which referred solely to contemporaneous evidence.  The 
case was thereafter forwarded to the Board for appellate 
review.

In October 1998, the Board determined that the issue on 
appeal was characterized as entitlement to restoration of a 
100 percent disability rating for teratoembryonal cell 
carcinoma of the left inguinal canal, to include the issues 
of whether the reduction in rating was procedurally correct 
and whether clear and unmistakable error occurred in the 
reduction.  The Board at that time noted the existence of 
possible procedural deficiencies, and requested that the RO 
readjudicate the veteran's claim, giving consideration to his 
allegations of clear and unmistakable error in the May 1971 
rating decision, and to whether correct procedure was 
followed by the RO at that time.


On January 12, 2000, the RO issued an SSOC on the issue of 
clear and unmistakable error, finding that no revision of the 
May 1971 rating decision was warranted.  This SSOC set forth 
the laws and regulations pertinent to the reduction of 
schedular total disability evaluations, to include those laws 
and regulations that were in effect as of May 1971.  In 
another SSOC, issued on January 26, 2000, the RO identified 
the issues on appeal as entitlement to increased ratings for 
teratoembryonal cell cancer of the left inguinal canal and 
for left testicle removal, rated as 30 percent and 10 percent 
disabling, respectively.  (Service connection for left 
testicle removal was granted, and assigned a 10 percent 
disability rating, in the same June 1970 rating action in 
which service connection for left inguinal cancer was granted 
and assigned a 100 percent disability rating.)  In that 
second January 2000 SSOC, the May 1971 rating decision, the 
NOD received by VA in June 1971, and evidence submitted by 
the veteran in conjunction with that NOD were acknowledged 
and discussed.  The RO found that a rating in excess of 30 
percent for left inguinal canal cancer was not appropriate.

On March 10, 2000, a personal hearing was held at the San 
Juan RO, at which time the veteran's representative discussed 
the propriety of the reduction of the 100 percent rating, as 
determined by the May 1971 rating decision.  The case was 
subsequently forwarded to the Board for appellate review.

The Board finds that the January 26, 2000, SSOC constitutes 
the statement of the case that was required to have been 
issued following receipt by VA of the veteran's NOD with 
regard to the May 1971 rating decision, particularly when 
considered concomitantly with the January 12, 2000, SSOC that 
sets forth pertinent laws and regulations.  The Board also 
finds that the transcript of the March 10, 2000, personal 
hearing constitutes a timely substantive appeal.  38 C.F.R. 
§§ 20.202, 20.302(b) (2003).  The Board accordingly concludes 
that the issue of entitlement to restoration of a 100 percent 
disability rating for teratoembryonal cell carcinoma of the 
left inguinal canal has been developed for appellate 
consideration, and that this issue is an appeal of the San 
Juan RO's May 1971 reduction in disability rating.  The Board 
also must conclude, therefore, that the issue of whether the 
May 1971 rating decision was clearly and unmistakably 
erroneous is not ripe for adjudication at this time, inasmuch 
as that decision is not final.  


II.  Factual background

The veteran's service medical records show that, while in 
service, he was diagnosed with teratoembryonal cell 
carcinoma, left inguinal canal, without evidence of 
metastasis.  He underwent a left radical orchiectomy in 
November 1969 and bilateral retroperitoneal node dissection 
in December 1969.  He was transferred from a hospital in 
Germany to a hospital at Fort Gordon, Georgia in January 1970 
to await administrative processing, i.e., a Medical 
Evaluation Board.  Record show that, in Georgia, he was 
asymptomatic and under no medication or treatment.  The 
report of his separation medical examination, dated in 
February 1970, shows that the inservice incurrence of left 
inguinal canal carcinoma was noted at that time, as was 
sympathetic nerve damage, deemed to be a complication of 
retroperitoneal node dissection, and sterility due to an 
inability to ejaculate, deemed to be secondary to the 
sympathetic nerve damage.  

In February 1970, the veteran submitted an application for VA 
benefits based on his left inguinal carcinoma, sympathetic 
nerve damage with secondary sterility, and acquired absence 
of the left testicle.  In June 1970, the RO granted service 
connection for a disability characterized as carcinoma, left 
inguinal canal, teratoembryonal cell, and assigned a 100 
percent disability rating, effective as of March 27, 1970, 
the day following the veteran's last day of active service.  
A separate 10 percent rating was assigned, effective as of 
March 27, 1970, for removal of the left testicle.  In 
addition, special monthly compensation was awarded under 
38 U.S.C. § 314 (now 38 U.S.C. § 1114), subsection K, and VA 
regulation 1350(A), due to anatomical loss of a creative 
organ.

The report of a June 1970 VA urology examination shows that 
the veteran exhibited abdominal midline and left inguinal 
scars that were healed.  Examination of the genitalia 
revealed an absence of the left testicle.  

On two occasions in July 1970, the RO confirmed and continued 
these ratings.  The veteran was notified of these decisions, 
and of appellate rights and procedures, on July 20, 1970, and 
July 31, 1970.

An August 1970 VA medical record shows that there were 
surgical scars midline on the veteran's abdomen and in the 
left inguinal area.  It also shows that there was absence of 
the left testicle.

The report of a January 1971 VA "follow-up" report indicates 
a "final" diagnosis of teratoembryonal carcinoma, left groin.  
The report notes that there were no apparent metastases or 
recurrence.

The veteran was hospitalized at a VA facility from March 1971 
to April 1971 for treatment of a disorder not here at issue.  
The hospitalization summary indicates diagnoses to include 
status post embryonal carcinoma, left inguinal canal; status 
post left orchiectomy; and status post retroperitoneal 
lymphadenectomy.  The summary reports, inaccurately, that the 
veteran underwent left orchiectomy in November 1970.  (The 
veteran's left orchiectomy was in November 1969, while he was 
in military service.)  It notes that the veteran was able to 
achieve a normal erection, but was not able to ejaculate. 

In a May 1971 rating decision, the RO reduced, from 100 
percent to 30 percent, the disability rating for the 
veteran's left inguinal canal cancer, effective as of August 
1, 1971.  The record contains a Control Document and Award 
Letter, VA Form 20-822, dated May 27, 1971.  VA received a VA 
Form 21-4138 in which he indicated disagreement with the RO's 
May 1971 decision on June 2, 1971.  

A June 1971 letter from a private physician indicates that he 
had examined the veteran, whose inability to ejaculate since 
the retroperitoneal node dissection was obviously due to 
autonomic nerve severance during surgery.  The private 
physician also reported that, because of the veteran's 
guarded prognosis, the short time since his surgery, and his 
inability to ejaculate, he deserved a total and permanent 
disability rating.

In a July 1971 rating action, the RO determined that no 
change in the previous rating decision was warranted.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated August 11, 
1971.

III.	  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002) (formerly 38 U.S.C.A § 355).  
Separate diagnostic codes identify the various disabilities.  
Id.  Evaluation of a service-connected disorder requires, and 
required in 1971, a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Nevertheless, past medical records do not take precedence 
over current findings in determining whether to increase a 
disability rating, although a rating specialist is directed 
to review the recorded history of disability to make a more 
accurate evaluation.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  It is also necessary, and was necessary in 1971, to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, or was such a question in 1971, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The 100 percent disability rating assigned by the RO in June 
1970 was based on diagnostic criteria set forth at 38 C.F.R. 
§ 4.115a, Diagnostic Code 7528 (1970), whereby that 
disability rating was appropriate for new and malignant 
growths of any specified part of the genitourinary system.  
In a Note that accompanied Diagnostic Code 7528, it was 
stipulated that the 100 percent rating granted under that 
code was to be continued for one year after surgery, radium, 
deep x-ray, or other therapeutic procedure.  At that point, 
if one year had elapsed without recurrence or metastasis, the 
rating would be based on residuals, with a minimum rating of 
10 percent.  These provisions were identical to those that 
were in effect in May 1971, when the RO promulgated its 
rating decision whereby the 100 percent disability rating 
that had been in effect for the veteran's left inguinal canal 
cancer was reduced to 30 percent, effective August 1, 1971.  

Under 38 C.F.R. § 3.105(e) (1971), rating action was to be 
taken where a reduction in evaluation of a service-connected 
disability was considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments that were being made.  The regulation specifically 
directed that the reduction was to be made effective as of 
the last day of the month in which a 60-day period from the 
date of notice to the payee expired.  The veteran was to be 
notified at his latest address of record of the action taken 
and furnished detailed reasons, and was to be given 60 days 
for the presentation of additional evidence.

In addition, under 38 C.F.R. § 3.343(a) (1971), total 
disability ratings were not to be reduced without examination 
that showed material improvement, as evaluated in conjunction 
with all of the facts of record.  This regulation stipulated 
that particular consideration was to be given as to whether 
the veteran had attained improvement under the ordinary 
conditions of life.

As noted above, the question before the Board is whether the 
reduction of disability rating, as determined in the May 1971 
rating decision, was proper.  This requires a two-step 
analysis:  first, whether the reduction was procedurally 
correct; and second, whether the reduction was factually 
correct.

With regard to the satisfaction of procedural requirements, 
the RO, in order to implement a reduction in disability 
rating, was required to take rating action.  This clearly was 
satisfied by the RO by means of the rating decision 
promulgated in May 1971.  In addition, the reduced disability 
rating was to be made effective as of the last day of the 
month in which a 60-day period from the date of notice to the 
payee expired.  Although a notification letter is not 
associated with the veteran's claims file, it is clear that 
he was, in fact, notified of the decision.  First, a VA Form 
20-822, Control Document and Award Letter, dated May 27, 
1971, is of record.  See Warfield v. Gober, 10 Vet. App. 483 
(1997).  Second, the veteran wrote to the RO in June 1971, 
expressing his disagreement with the "determination of 5-27-
71," making it clear that he had received notice of the 
decision.  The Board can accordingly conclude that the date 
of notice was May 27, 1971.  The last day of the month in 
which the 60-day notification period would have expired would 
have been July 31, 1971.  The May 1971 rating decision shows 
that the last day that the 100 percent disability rating 
remained in effect was, in fact, July 31, 1971, and that the 
30 percent rating became effective on August 1, 1971.  The 
Board therefore finds that this procedural requirement was 
satisfied.  Moreover, the fact that the veteran was 
apparently notified on May 27, 1971, satisfies the 
requirement that he was to have been given a 60-day period 
within which to present additional evidence, inasmuch as that 
60-day period would have expired prior to August 1, 1971.  

As detailed in the procedural history outlined earlier in 
this decision, the form letter provided notice of the 
reduction and told him that his award would be reduced if no 
additional evidence was submitted within 60 days.  It told 
him he could initiate an appeal by filing a notice of 
disagreement instead of presenting further evidence.  The VA 
Form 21-4138 received by VA in June 1971 does state 
disagreement and reasons for the disagreement.

At the March 1994 hearing at the RO, the veteran's 
representative indicated that the correct procedures were not 
followed to reduce the disability rating since a proposed 
rating was not done.  However, while 38 C.F.R. § 3.105(e) 
(2003) requires a proposed rating decision and notice, such a 
requirement was not present in 1971.  The procedures which 
require a rating decision proposing the reduction in the 
disability rating became effective in May 1990.  There is no 
indication in the notice promulgating the new procedure that 
it was to have retroactive effect.  55 Fed. Reg. 13,522 
(1990).  Accordingly, there was no requirement in 1971 for a 
proposed rating decision to reduce a disability rating. 

As to the requirement set forth at 38 C.F.R. § 3.343(a), 
whereby reduction in disability rating must be based on an 
examination, the record shows that the veteran's left 
inguinal canal disability was evaluated on several occasions 
between June 1970 and February 1971.  Additionally, the 
veteran was hospitalized in a VA facility from March to April 
1971.  The reports of these clinical assessments and 
hospitalization satisfy the criteria of 38 C.F.R. § 3.343(a) 
pertaining to the requirement that examination was to have 
been undertaken.

With regard to the propriety of the reduction - that is, 
whether the reduction was factually supportable - the 
diagnostic criteria that were applied in May 1971 provided 
for a 100 percent rating for only one year after performance 
of the therapeutic procedure.  If one year elapsed without 
recurrence or metastasis of the cancer at issue, the 
disability rating was to be ascertained by an evaluation of 
the residuals, with a minimum rating of 10 percent.  In the 
instant case, the therapeutic procedures were undertaken 
while the veteran was still in service; thus, the 100 percent 
rating that was in effect from March 27, 1970, through July 
31, 1971, clearly encompassed a one-year period.  In 
addition, the medical evidence compiled during that period 
does not indicate that there was a recurrence of the 
veteran's left inguinal canal carcinoma, or that the cancer 
had metastasized.  VA medical records dated in June 1970 and 
August 1970 note the presence of abdominal and surgical 
scars, along with the absence of the left testicle, but do 
not otherwise indicate any abnormalities, to include either 
recurrence or metastasis.  The report of a January 1971 VA 
"follow-up" report indicates a "final" diagnosis of 
teratoembryonal carcinoma, left groin.  The report 
specifically notes that there were no apparent metastases, or 
recurrence of the veteran's left inguinal canal cancer.  
Additionally, the VA hospital discharge summary for 
hospitalization from March to April 1971 does not show a 
recurrence of the veteran's left inguinal canal carcinoma, or 
that the cancer had metastasized.

In brief, the evidence shows that the procedures that were to 
be adhered to by VA in May 1971 were in fact followed.  
Therefore, the rating reduction was procedurally correct.  In 
addition, the medical evidence demonstrates that the 
reduction in disability rating implemented in May 1971 was 
appropriate.  The evidence does not indicate that the degree 
of disability requisite for continuance of the 100 percent 
rating was manifested.  The May 1971 rating decision does not 
identify the residuals that warranted the assignment of a 30 
percent rating, rather than the 10 percent disability rating 
established by the Note following Diagnostic Code 7528 as the 
minimum disability rating that was to be assigned following 
the one-year period in which there was no metastasis or 
recurrence.  However, it is uncontroverted that the medical 
record does not show the presence of any metastasis or 
recurrence of the veteran's left inguinal canal carcinoma.   

Finally, the veteran, in an informal brief filed at the Court 
of Appeals for Veterans Claims, argued that the issue the 
Board should address is whether there was clear and 
unmistakable error in the May 1971 rating decision.  He 
contended that failure of the duty to assist constituted such 
error.  He also contended that the RO failed to consider his 
VA hospital and outpatient treatment records, and that it 
failed to accord him a hearing when he submitted his notice 
of disagreement in 1971.  Although these arguments were made 
to the Court rather than the Board, the Board will address 
them here.

The issue of whether there was clear and unmistakable error 
in the May 1971 rating decision is not addressed herein 
because, as set out in the procedural history above, the May 
1971 rating decision did not become final.  Clear and 
unmistakable error is a means of challenging a previously 
final adjudication.  38 C.F.R. § 3.105(a).  Furthermore, in 
seeking to have the Board address the question of clear and 
unmistakable error, the veteran seeks to impose upon himself 
a very high burden of proof.  In Russell v. Principi, 3 Vet. 
App. 310 (1992), the Court propounded a three-pronged test to 
determine whether clear and unmistakable error was present in 
a prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.

The Court has refined and elaborated on that test as follows:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error 
. . . .  If a claimant-appellant wishes 
to reasonably raise clear and 
unmistakable error there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be clear and unmistakable error on its 
face, persuasive reasons must be given as 
to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Neither disagreement with how the facts are evaluated 
(Russell), nor allegation of failure in the duty to assist 
(Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994)), can 
constitute clear and unmistakable error.

The Board does not have before it the issue of whether clear 
and unmistakable error occurred in the May 1971 rating 
decision, for the reasons set forth above.

The preponderance of the evidence is against the veteran's 
claim for restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal.

IV.	Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
January 12, 2000, and January 26, 2000, supplemental 
statements of the case.  The statement of the case and the 
supplemental statements of the case provided the veteran with 
a summary of the evidence in the record used for the 
determination.  

The Board's April 2002 decision was vacated and the matter 
remanded by the Court in November 2002 specifically to 
address the requirement that VA inform the claimant of 
information or evidence necessary to substantiate the claim, 
as well as which evidence VA will seek to provide and which 
evidence the claimant is to provide, citing Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It was specifically noted 
in the Joint Motion for Remand granted by the Court that 
neither the May 1995 SOC nor the January 2000 SSOC fulfilled 
the requirements that VA notify the claimant of what portion 
of information or evidence is to be provided by the claimant 
and which portion must be provided by VA.

To remedy this procedural defect, the Board remanded this 
matter to the RO in June 2003.  In July 2003, the RO sent to 
the veteran a letter that advised him of the evidence needed 
to support his claim, the kind of evidence he was responsible 
for obtaining, and the evidence VA was responsible for 
obtaining.  Page 3 of the letter indicates that VA is 
responsible for obtaining relevant records from any Federal 
agency, including military and VA medical records, and 
records from the Social Security Administration.  This page 
of the letter also indicates that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency, but that it was the responsibility of the claimant to 
make sure that VA received all requested records that are not 
in the possession of a Federal agency.  Thus, the specific 
requirements noted in Quartuccio have been met.

This July 2003 letter asked the veteran to send any 
additional evidence or information to the RO within 30 days.  
It also, however, informed him that he might take longer than 
30 days to submit any additional information, but that he 
should try to make sure that the RO received it within one 
year from the date of the first letter about what he needed 
to support his claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In this case, however, the veteran's representative responded 
to the July 2003 letter in a statement dated July 22, 2003.  
The representative indicated that there was no additional 
evidence to submit and requested that VA expedite the 
decision, as the case had been litigated for years.  As the 
representative responded to the July 2003 letter promptly, 
indicated that there was no additional evidence, and 
specifically requested that a decision be made in an 
expedited manner, the Board concludes that this case does not 
present a situation of a premature denial of the appellant's 
claim short of the statutory one-year period, which formed 
the basis of the Federal Circuit's invalidation of the 
regulation that contained the 30-day response period.  
Rather, the Board construes the representative's statement as 
a waiver of the one-year time period specified in the VCAA 
for responding to the RO's notice.  Consequently, the Board 
sees no need to wait for the expiration of a one-year period 
following the July 2003 letter before issuing its decision in 
this matter, and sees no prejudice to the appellant in 
issuing its decision before the expiration of such a one-year 
period.  The appellant was aware that he could take as long 
as one year within which to submit additional information or 
evidence, but specifically chose not to take the entire year 
within which to respond.  And the appellant has requested 
that VA not wait, either, to issue its decision concerning 
his appeal.  Accordingly, the Board concludes that the notice 
provisions of the VCAA have been met.

As for the development in this matter - which, of necessity, 
would have taken place in relation to the 1971 rating 
decision reducing the 100 percent rating and, thus, decades 
before the promulgation of the VCAA - the Board notes that 
the veteran was examined by VA in 1971, that VA medical 
records were associated with the claims file, and that a 
private medical statement was received.  Moreover, the 
veteran and representative have not identified additional 
relevant evidence of probative value that has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003). 


ORDER

Restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



